                Case 8:18-bk-09803-RCT              Doc 3    Filed 11/14/18    Page 1 of 11



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

IN RE:
William Edward McVicar, Jr.                                     CASF, NO.:
Michelle Anne McVicar


                                           CHAPTER 13 PLAN

A.       NOTICES.

Debtorl must check one box on each line to state whether or not the Ptan includes each of
the following items. If an item is checked as "Not lncluded," if both hoxes are checked, or if
neither box is checked, the provision will be ineffective ifset out later in the Plan.

 A limit on the amount of a secured claim based on a valuation which Included                  Not Included
 may result in a partial payment or no payment at all to the secured E                         I

 creditor. See Sections C.5(d) and (e). A separate motion will be filed.

 Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                     Not lncluded
 security interest under 1 1 U.S.C. $ 522€). A separate motion will be E                       a
 filed. See Section C.5(e).
 Nonstandard provisions, set out in Section E.                         Included                Not Included
                                                                                 E


B.       MONTHLY PLAN PAYMENTS.                     Plan payments include the Trustee's fee   of 10% and
         shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
         the Trustee for the period of 60 months. If the Trustee does not retain the full l0%, any
         portion not retained will be disbursed to allowed claims receiving payments under the
         Plan and may cause an increased distribution to the unsecured class ofcreditors.

         S1.266.00 from month      !   through 60




I AII   references   to "Debtof' include and refer to both of the debtors in a case filed jointly by two
  individuals
             Case 8:18-bk-09803-RCT         Doc 3         Filed 11/14/18        Page 2 of 11



C.     PROPOSEDDISTRIBUTIONS.

       I.     ADMINISTRATIVEATTORNEY'SFEES.


       Base Fee $4.500.00 Total Paid Prepetition $1.000.00 Balance Due                 $!!@QQ
       MMM    Fee $1,800.00   Total Paid Prepetition $0.00 Balance Due $1.800.00

       Estimated Monitoring Fee at $.5q!,9 per Month.

       Attorney's Fees Payable Through Plan at @QQ Monthly (subject to adjustment).

       2.     DOMES TIC       S UPPORT   OBI,IGATIONS          ( as   defined in I I U,S.C.   E 101   t4A )

 Acct. No.                       Creditor                               Total Claim Amount
                                 None




       3.     PRIORITY CLAIMS          (as defined   in   11 U.S.C. $ 507).



 Last Four Digits of Acct. Creditor                                     Total Claim Amount
 No.

                                 IRS                                    $   I,025.00




       4.        TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodicalty by the United States Trustee.

       5. SECUREDCLAIMS.PTe-confimration payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proofofclaim or Debtor or Trustee has filed a
proofofclaim for the secured creditor under $ 501(c), and no objection to the claim is pending.
If Debtor's payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.




                                                2
            Case 8:18-bk-09803-RCT          Doc 3   Filed 11/14/18    Page 3 of 11



     (a)    Claims Secured by Debtor's Principal Residence Which Debtor Intends to
     Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
     Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
     mortgage on Debtor's principal residence, Debtor will pay, in addition to all other sums
     due under the proposed Plan, all regular monthly postpetition mortgage payments to the
     Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down
     as provided for under the loan documents, are due beginning the first due date after the
     case is filed and continuing each month thereafter. The Trustee shall pay the postpetition
     mortgage payments for Debtor's principal residence on the following mortgage claims:


Last Four      Creditor        Collateral         Regular       Gap             Arrears
Digits of                      Address            Monthly       Payment
Acct. No.                                         Payment
               None



     (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
     Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the PIan. If the Plan provides to cure prepetition arrearages on a mortgage,
     Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
     monthly postpetition mortgage payments to the Trustee as part of the Plan. These
     mortgage payments, which may be adjusted up or down as provided for under the loan
     documents, are due beginning the first due date after the case is filed and continuing each
     month thereafter. The Trustee shall pay the postpetition mortgage payments on the
     following mortgage claims:


Last Four      Creditor        Collateral         Regular       Gap             Arrears
Digits of                      Address            Monthly       Payment
Acct. No.                                         Payment

               None




                                              J
             Case 8:18-bk-09803-RCT          Doc 3      Filed 11/14/18     Page 4 of 11



       (c)    Claims Secured by Real Property - Debtor Intends to Seek Mortgage
       Modification. If Debtor obtains a modification of the mortgage, the modified payments
       shall be paid through the Plan. Pending the resolution of a mortgage modification request,
       Debtor shall make the following adequate protection payments to the Trustee: (l) for
       homestead property, the lesser of 3 I o% of gross monthly income of Debtor and non-filing
       spouse. if any (after deducting homeowners association fees), or the normal monthly
       contractual mortgage payment; or (2) for non-homestead, income-producing property,
       '7
          5%o of the gross rental income generated from the property.



Last Four Digits       Creditor                      Collateral Address        Adequatc
of Acct. No.                                                                   Protection Payment
                       Wells Fargo Bank              Homestead                 $   l,000.00
6092




       (d)     Claims Secured by Real Property or Personal Property to Which Section 506
       Valuation APPLIES (Strip Down). Under 11 U.S.C. $ 1322 (b)(2), this provision does
       not apply to a claim secured solely by Debtor's principal residence. A separate motion
       to determine secured status or to value the collateral must be filed, The secured
       portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
       the payment through the Plan does not include payments for escrowed property taxes or
       insurance.


Last Four      Creditor     Collateral       Claim               Value         Payment        Interest
Digits of                   Description/     Amount                            Through        Rate
Acct. No.                   Address                                            Plan
              None
                                                                           I




       (e)    Liens to be Avoided Under 1l U.S.C. $ 522 or Stripped Off Under 11 U.S.C.
       $ 506. Debtor must file a separate motion under $ 522 to avoid a judicial lien or a
       nonpossessory, nonpurchase money security interest because it impairs an exemption or
       under $ 506 to determine secured status and to strip a lien.


Last Four Digits of Acct.         Creditor                           Collateral Description /
No.                                                                  Address

                                  None




                                                .+
            Case 8:18-bk-09803-RCT        Doc 3      Filed 11/14/18   Page 5 of 11



      (0      Claims Secured by Real Property and/or Personal Property to Which Section
      506 Valuation DOES NOT APPLY Under the Final Paragraph in 1l U.S.C.
      $ 1325(a). The claims listed below were either: (1) incurred within 910 days before the
      petition date and secured by a purchase money security interest in a motor vehicle
      acquired for the personal use of Debtor; or (2) incurred within one year of the petition
      date and secured by a purchase money security interest in any other thing of value. These
      claims will be paid in full under the Plan with interest at the rate stated below.


Last Four         Crcditor      Collateral         Claim         Payment        Interest
Digits of                       Description/       Amount        Through        Rate
Acct. No.                       Address                          Plan

                  None




      (g)     Claims Secured by Real or Personal Property to be Paid with Interest
      Through the PIan under ll U.S.C. S 1322(b)(2). The following secured claims will be
      paid in full under the Plan with interest at the rate stated below.


Last Four         Creditor      Collateral         Claim         Payment        Interest
Digits of                       Description/       Amount        Through        Rate
Acct. No.                       Address                          I'lan
                  None




      (h)   Claims Secured try Personal Property - Maintaining Regular Payments and
      Curing Arrearage, if any, with All Payments in Plan.

Last Four           Creditor          Collateral            Regular          Arrearage
Digits of Acct.                       Description           Contractual
No.                                                         Payment

                    None




                                               5
             Case 8:18-bk-09803-RCT          Doc 3    Filed 11/14/18     Page 6 of 11



       (D      Secured Claims Paid Directly by Debtor. The following secured claims are
       being made via automatic debit/draft from Debtor's depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debiVdraft. The automatic stay is terminated in rem as to Debtor and in rem
       and in personam as to any codebtor as to these creditors and lessors upon the filing of this
       Plan. Nothing herein is intended to terminate or abrogate Debtor's state law contract
       rights.


Last Four Digits of Acct.        Creditor                          Property/Collateral
No.
1000                             Santander                         2011 Honda CRV




       CI)     Surrender of Collateral/Properg that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 1l U.S.C. $$ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
       these creditors upon the filing of this Plan.


Last Four Digits of Acct.        Creditor                          Collateral./Property
No.                                                                Description/Address
                                 None




       (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
       to make payments to the following secured creditors. The automatic stay is terminated lr
       rem as to Debtor and in rem and in personam as to any codebtor with respect to these
       creditors upon the filing of this PIan. Debtor's state law contract rights and defenses are
       neither terminated nor abrogated.


Last Four Digits of Acct.        Creditor                          Collateral
No.                                                                Description/Address
                                 None




*Trustee6.shall
           . LEASES      / EXECUTORY         CONTRACTS. As and for adequate protection, the
                disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable. if the plan provides for payment to creditorilessor,
                                                                                           the
creditor/lessor has filed a proof of claim or Debtoior Trustee has hled a proof of claim
                                                                                         for the
secured creditor/lessor under $ 501(c), and no objection to the claim is pending.
                                                                                     If Debtor's

                                                6
             Case 8:18-bk-09803-RCT         Doc 3     Filed 11/14/18      Page 7 of 11



payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

       (a)    Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
       leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows.


 Last Four         Creditor/Lessor      Description of      Regular             Arrearage and
 Digits of Acct.                        Leased              Contractual         Proposed Cure
 No.                                    Property            Payment

                   None




       (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
       claims that are paid via automatic debit/draft from Debtor's depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
       and in personam as to any codebtor as to these creditors and lessors upon the filing of this
       Plan. Nothing herein is intended to terminate or abrogate Debtor's state law contract
       rights.


 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral
 No.

                                 None

       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the foltowing leased real or personal property. The automatic stay is terminated
       in rem as to Debtor and in rem and. in personam as to any codebtor as to these creditors
       and lessors upon the filing ofthis Plan.


 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral to be
 No.                                                               Surrendered
                                 None




       7. GENERAL UNSECURED CREDITORS. Generar unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining
                                                                                    after

                                                 7
            Case 8:18-bk-09803-RCT         Doc 3    Filed 11/14/18     Page 8 of 11



payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00.

D.     GENERALPLANPROVISIONS:

       l.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor's proof of claim or other amount as allowed by an Order of the
              Bankruptcy Court.

       )      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor's
              discharge or dismissal of this case, unless the Court orders otherwise. Property of
              the estate

              (a)   _        shall not vest in Debtor until the earlier of Debtor's discharge or
              dismissal of this case. unless the Court orders otherwise, or

              (b)       X    shall vest in Debtor upon confirmation ofthe Plan.

       4      The amounts listed for claims in this Plan are based upon Debtor's best estimate
              and belief and/or the proofs ol claim as filed and aliowed. Unless otherwise
              ordered by the Coufi, the Trustee shall only pay creditors with filed and allowed
              proofs of claim. An allowed prool of claim will control, unless the Court orders
              otherwise.

       5      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
              distributions. The actual distributions may vary. If the summary or spreadsheet
              conflicts with this Plan, the provisions of the Plan control prior to confirmation,
              after which time the Order Confirming Plan shall control.

       6      Debtor shall timely file all tax retums and make all tax payments and deposits
              when due. (However, if Debtor is not required to file tax retums, Debtor shall
              provide the Trustee with a statement to that effect.) For each tax return that
              becomes due after the case is filed, Debtor shall provide a complete copy of the
              tax retum, including business returns if Debtor owns a business, together with all
              related W-2s and Form 1099s, to the Trustee within 14 days of filing the retum.
              Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
              Debtor shall tum over to the Trustee all tax refunds in addition to regular plan
              payments. Debtor shall not instruct the Internal Revenue Service or other taxing

              agency to apply a refund to the following year.s tax liability. Debtor shall not
              spend any tax refund without first having obtained the Trustee's consent or
              Court approval.


                                               8
             Case 8:18-bk-09803-RCT     Doc 3    Filed 11/14/18   Page 9 of 11




E.   NONSTANDARD PROVISIONS as Defined in Federal RuIe of Bankrurrtcy
     Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
     out in this section are deemed void and are stricken.
     Debtor is part of class action lawsuit (case # 3:13-CV-2519) asainst Trump University.
     Any funds received will               be dedicated to           the Chapter         13
     Plan.




                                           9
            Case 8:18-bk-09803-RCT         Doc 3    Filed 11/14/18       Page 10 of 11




                                       CERTIFlCATION

       By fiting this document, the Attomey lor Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan contains
no additional or deleted wording or nonstandard provisions other than any nonstandard
provisions included in Section E.

SIGNATURES:

Debtors

   'il"kk*."8       tf
 sA&illiam Edwa rd McVicar                          Datet ll/1412018
William Edward McVicar, Jr.
    'Yilv\,t^L-
                      A
 /s/Milhelle Anne McVicar
                            1.,1-l
                                                    Datel llll4l20l8
Michelle Anne McVicar



Attornev for Debtor


 /s/Alan D. Borden                                  Date:   llll4l20l8
Alan D. Borden, Esquire




                                               8
                          Case 8:18-bk-09803-RCT               Doc 3   Filed 11/14/18        Page 11 of 11




                                                          PLAN SUMMARY

The following summary is intended to provide an estimate ofanticipated distributions pursuant to this proposed Chapter l3 Plan. The
actual distributions may vary based upon claims filed and net disposable income. Further, this Plan Summary is only to be used by the
Debtor as guidance in making payments to the Chapter l3 Trustee. In the event this Plan Summary conflicts with the body of this
Plan, the body ofthe Plan controls.

                             CREDITORS                                         AMOUNT TO BE PAID
                                                                                  UNDER PLAN
Priority Unsecured Claims
     a.   Attomey Fees                                                                  $   3,500.00
     b.   Modification                                                                  $   1,800.00
     C.   IRS                                                                           $   1,025.00

Secured Claims
   a. Wells Fargo (mod.)            (l"   Mtg. on Homestead)                            $       0.00
     b.   Santander (o/s) (201      I Honda CRV)                                        $       0.00

Leases/f, xecutory Contracts
     a.   None                                                                          $       0.00

Non-Dischargeable Unsecured Claims
     a.   None                                                                          $       0.00

Student Loan Debts to be paid commensurate
with all other General Unsecured Claims
     a.   None                                                                          $       0.00

General Unsecured Claims (pro rata)                                                     $       0.00

Lawsuits
     a.   None                                                                          $       0.00

Subtotal                                                                                $   6,325.00

Trustee's fee on Plan Payment                                                           $    633.00
TOTAL                                                                                   $   6,958.00

      60 Months x     $   I 16.00                                                       $   6,958.00

Monthly Adequate Protection          :

a.      US Bank ( I st mtg hs)                                                          $     1,000.00
Trustee Fee on Adequate Protection Payment                                              $      100.00

Monthly Adequate Protection Total                                                       $    1.100.00


Total Amount to be paid to Chapter 13 Trustee                                           $     r,266.00
(lncludes $50.00 monthly Monitoring fee)


                                                                  11
